Carley, Chief Judge.
In each of these four cases, appellant-surety executed a bond on behalf of a criminal defendant. The bonds gave notice of the specific dates and times that appellant’s principals would be arraigned but also required that they appear for arraignment from day-to-day and from term-to-term thereafter. Appellant’s principals did not appear for their originally scheduled arraignments. The trial court reset the arraignments for several months later. Notice of the rescheduled arraignment dates was received by appellant but its principals again failed to appear. After conducting a hearing as to bond forfeiture, the trial court entered final judgments against appellant. It is from those judgments that appellant brings these appeals. Because the facts and the legal issues are identical, the four cases have been consolidated for disposition in this single opinion.
Appellant enumerates the judgments as erroneous because they are contrary to law. Appellant urges that the State, having failed to proceed upon the principals’ initial failures to appear, may not now *185seek and obtain bond forfeitures. “In today’s criminal practice, involving, among other things, . . . continuances ... , it would be unrealistic to limit the bond to a single, specified date and not to require that the bond be continued in effect” beyond the initial arraignment date. State v. Slaughter, 246 Ga. 174, 178 (3) (269 SE2d 446) (1980). This is especially true where, as here, the bond assures the appearance of a principal “from day to day and from term to term.” See Roberts v. Gordon, 86 Ga. 386 (12 SE 648) (1890). Moreover, appellant has not shown any harm. “In fact, a delay longer than public policy requires aids, rather than harms, the surety who must produce or pay. The statutory leeway given the court is principally a case management provision, not a right of a party. ... No right of appellant’s was violated by the . . . delay in rendering it liable to the state.” Ace Bonding Co. v. State, 180 Ga. App. 261, 262 (1) (349 SE2d 15) (1986).
Decided June 21, 1989
Rehearing denied July 10, 1989
Robert L. Chandler, for appellant.
Lydia Jackson, Solicitor, Raymond E. George, Assistant Solicitor, for appellee.

Judgments affirmed.


McMurray, P. J., and Beasley, J., concur.